211 F.3d 445 (7th Cir. 2000)
PAMELA J. TYLKA, H. JOSHUA CHAET,  CHERYL KELLER, et al.,    Plaintiffs-Appellants,v.GERBER PRODUCTS COMPANY,  a Michigan Corporation,    Defendant-Appellee.
No. 99-2893
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 22, 2000
Decided May 1, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  Nos. 96 C 1647, 96 C 1648, 96 C 1649,  and 96 C 1964--Charles R. Norgle, Sr., Judge.
Before COFFEY, EASTERBROOK and WILLIAMS, Circuit  Judges.
COFFEY, Circuit Judge.


1
In February and March of  1996, Pamela Jean Tylka, H. Joshua Chaet, Cheryl  Keller, Jeanette DeLeon, Toni Cainkar, Elaine T.  Hyneck, and Barbara F. Berg filed almost  identical class-action lawsuits against Gerber  Products in the Circuit Court of Cook County,  Illinois. In their complaints, the plaintiffs  alleged that Gerber engaged in a pattern of false  and deceptive advertising concerning the  nutritional value and content of its baby food  products, in violation of the Illinois Consumer  Fraud and Deceptive Business Practices Act, 815  Ill. Comp. Stats. 505/1, the Uniform Deceptive  Trade Practices Act, 815 Ill. Comp. Stats. 510/1,  and Illinois common law fraud. Pursuant to 28  U.S.C. sec. 1446,1 Gerber removed these cases  to the United States District Court for the  Northern District of Illinois, alleging that  diversity jurisdiction existed.


2
Obviously unhappy with their lawsuits being  removed to federal court, the plaintiffs moved to  remand their cases back to the state court  system, arguing that the amount in controversy  requirement of 28 U.S.C. sec. 1332 ($50,000 at  the time the suit was filed)2 was not met. The  district court judge denied the plaintiffs'  motion for a remand to the state courts because,  according to the court, the injunctive relief  sought by at least one plaintiff would cost Gerber more than $50,000, and therefore diversity  jurisdiction existed.3 Subsequently, the judge  entered summary judgment in favor of Gerber.  Plaintiffs appeal the trial court's determination  of subject matter jurisdiction; that is, the  judge's conclusion that the requirements for  diversity jurisdiction were met. Because Gerber  has failed to take the steps necessary to ensure  federal jurisdiction, a surprising failure given  this court's direction at oral argument, we VACATE  the district court's opinion and REMAND this case  with instructions to REMAND these lawsuits back to  Illinois state court.


3
Because the basis for the resolution of this  appeal lies in Gerber's failure to perfect  subject matter jurisdiction as directed by the  court, only the facts relevant to that issue will  be addressed in this opinion and we will leave it  up to the Illinois courts to determine the  precise nature of the plaintiffs' claims.


4
In February and March 1996, seven plaintiffs  filed six virtually identical lawsuits against  Gerber in the Circuit Court of Cook County,  Illinois,4 in which they claimed that Gerber's  advertising describing its baby food products as  nutritious and of high quality was false and  misleading. All six complaints sought  compensatory damages, punitive damages,  injunctive relief, and attorney's fees. But, as  mentioned earlier, the complaint filed by Tylka  and the one jointly filed by Chaet and Keller  requested, in addition to the relief sought by  the other plaintiffs, that Gerber "run corrective  marketing, publicity, and advertising for an  appropriate period of time."


5
Gerber removed the actions to federal court in  the Northern District of Illinois. See 28 U.S.C.  sec. 1441(a).5 However, in its notice of  removal Gerber referred to the residence of the  individual plaintiffs, not their citizenship as  required by 28 U.S.C. sec. 1332(a)(1). Despite  this obvious shortcoming, none of the parties  brought this to the trial judge's attention and  the cases were allowed to proceed in federal  court.


6
Instead of focusing on the obvious deficiency  of Gerber's notice of removal, the parties (and  the district court) directed their attention to  the question of whether the jurisdictional  minimum for diversity jurisdiction was satisfied.  Given that determinations as to the exact nature  of the plaintiffs' claims are now better left to  the sound discretion of the Illinois state  courts, it is enough to say that the judge was of  the opinion that the demand for corrective  advertising made by three of the named plaintiffs  satisfied the jurisdictional minimum of $50,000  and thus the court had subject matter  jurisdiction. The trial judge then granted  summary judgment in favor of Gerber.


7
We review the propriety of the removal of a  state action to federal court de novo, see Chase  v. Shop 'N Save Warehouse Foods, Inc., 110 F.3d 424, 427 (7th Cir. 1997) (citing Seinfeld v.  Austen, 39 F.3d 761, 763 (7th Cir. 1994)),  keeping in mind that federal courts are always  "obliged to inquire sua sponte whenever a doubt  arises as to the existence of federal  jurisdiction." Mt. Healthy City Board of Educ. v.  Doyle, 429 U.S. 274, 278 (1977) (emphasis added)  (citations omitted).


8
We begin with the well-known rule that removal  is proper over any action that could have been  filed originally in federal court. See 28 U.S.C.  sec. 1441; Grubbs v. General Elec. Credit Corp.,  405 U.S. 699, 702 (1972). Here, Gerber removed  the case on diversity grounds, and as the party  seeking to invoke federal diversity jurisdiction,  Gerber bears the burden of demonstrating that the  complete diversity and amount in controversy  requirements were met at the time of removal. See  In Re County Collector, 96 F.3d 890, 895 (7th  Cir. 1996); NLFC, Inc. v. Devcom Mid-America,  Inc., 45 F.3d 231, 237 (7th Cir. 1995). As stated  before, the parties have ignored the fact that  the notice of removal was ineffective in terms of  properly alleging diversity because allegations  of residence are insufficient to establish  diversity jurisdiction. See Guaranty Nat'l Title  Co. v. J.E.G. Assocs., 101 F.3d 57, 58 (7th Cir.  1996) (It is well-settled that "[w]hen the  parties allege residence but not citizenship, the  court must dismiss the suit."); see also  Steigleder v. McQuesten, 198 U.S. 141 (1905);  Denny v. Pironi, 141 U.S. 121 (1891); Robertson  v. Cease, 97 U.S. 646 (1878).


9
While it is surprising that a counsel would  fail to follow the simple step of alleging  citizenship, what is even more surprising is  Gerber's counsel's failure to follow the  invitation and direction given to it at oral  argument.


10
At oral argument, this court advised the  parties that "28 U.S.C. sec. 1653 permits the  allegations of jurisdiction to be amended even in  the Court of Appeals. . . . But until that  happens we certainly don't have [jurisdiction] on  the allegations in this record."6 After Gerber  assured the court that there was diversity of  citizenship, counsel was informed that: "You may  then be able to amend the complaints under  section 1653, and should count your lucky stars  because this case should have been remanded  instantly."


11
Surprisingly to say the least, Gerber has yet  to file a section 1653 amendment of pleadings  addressing the jurisdictional problem despite the  fact that this court has given Gerber  approximately two months to do so.


12
On a number of occasions we have dismissed  actions where litigants fail to make section 1653  amendments to correct deficient allegations of  diversity of citizenship after being instructed  to do so. For example, during oral argument in  America's Best Inns, Inc. v. Best Inns of  Abilene, L.P., 980 F.2d 1072, 1073 (7th Cir.  1992), as in this case, "the court reminded the  parties of the need to establish complete  diversity of citizenship." But "[d]espite  receiving express directions about what they had  to do, counsel did not do it. At some point the  train of opportunities ends." Id. at 1074.  Consequently, we vacated the district court's  judgment on the merits and remanded with  instructions to dismiss for lack of subject  matter jurisdiction. See id.; see also Guaranty, 101 F.3d at 59; see, e.g., Held v. Held, 137 F.3d 998, 1000 (7th Cir. 1998); Dausch v. Ryske, 9 F.3d 1244, 1245 (7th Cir. 1993); Chicago Stadium  Corp. v. State of Indiana, 220 F.2d 797, 799 (7th  Cir. 1955).


13
As we have stated in the past,


14
These lawyers knew what they had to do, and they  did not do it. Failure in one round of  supplemental filings leads us to doubt that a  second would be any more successful. Anyway, it  is not the court's obligation to lead counsel  through a jurisdictional paint-by-numbers scheme.  Litigants who call on the resources of a federal  court must establish that the tribunal has  jurisdiction, and when after multiple  opportunities they do not demonstrate that  jurisdiction is present, the appropriate response  is clear. Counsel have only themselves to blame  if they must now litigate this case from scratch  in state court.    Guaranty, 101 F.3d at 59.


15
Gerber, in this case, has neglected to file the  necessary documents with the court despite our  warning at oral argument that "we certainly don't  have [jurisdiction] on the allegations in this  record." Consequently, the judgement of the  district court is VACATED, and this case is REMANDED  to the district court with instructions to REMAND  the plaintiffs' lawsuits back to the Illinois  state court system.



Notes:


1
 28 U.S.C. sec. 1446(a) provides:    A defendant or defendants desiring to remove any  civil action or criminal prosecution from a State  court shall file in the district court of the  United States for the district and division  within which such action is pending a notice of  removal signed pursuant to Rule 11 of the Federal  Rules of Civil Procedure and containing a short  and plain statement of the grounds for removal,  together with a copy of all process, pleadings,  and orders served upon such defendant or  defendants in such action.


2
 28 U.S.C. sec. 1332(a)(1) (1995) (emphasis added)  provides:    The district courts shall have original  jurisdiction of all civil actions where the  matter in controversy exceeds the sum or value of  $50,000, exclusive of interest and costs, and is  between--    (1)  citizens of different States . . . .


3
 Two of the complaints (the one filed by Tylka and  the one jointly filed by Chaet and Keller)  requested that Gerber "run corrective marketing,  publicity, and advertising for an appropriate  period of time." The trial judge was of the  opinion that such an advertising campaign would  easily cost Gerber over $50,000. Because this  appeal is resolved on other grounds, we need not  address this issue.


4
 Chaet and Keller jointly filed one lawsuit.


5
 28 U.S.C. sec. 1441(a) provides:  Except as otherwise expressly provided by Act of  Congress, any civil action brought in a State  court of which the district courts of the United  States have original jurisdiction, may be removed  by the defendant or the defendants, to the  district court of the United States for the  district and division embracing the place where  such action is pending. For purposes of removal  under this chapter, the citizenship of defendants  sued under fictitious names shall be disregarded.


6
 Under section 1653, "[d]efective allegations of  jurisdiction may be amended, upon terms, in the  trial or appellate courts."